230 F.2d 832
S. C. JOHNSON & SON, Inc., Appellant,v.GOLD SEAL COMPANY et al., Appellees.
No. 12764.
United States Court of Appeals District of Columbia Circuit.
Argued January 30, 1956.
Decided March 8, 1956.

Appeal from the United States District Court for the District of Columbia; Luther W. Youngdahl, Judge.
Messrs. Francis C. Browne and William E. Schuyler, Jr., Washington, D. C., for appellant.
Mr. Floyd E. Thompson, of the bar of the Supreme Court of Illinois, Chicago, Ill., pro hac vice, by special leave of Court, with whom Messrs. Edward B. Beale, Washington, D. C., and Maurice M. Moore, Minneapolis, Minn., were on the brief, for appellee Gold Seal Co.
Messrs. Clarence W. Moore, Sol., U. S. Patent Office, and E. L. Reynolds, Sol., U. S. Patent Office, at the time record was filed, entered appearances for appellees Sinclair Weeks, Secretary of Commerce, and Robert C. Watson, Commissioner of Patents.
Before PRETTYMAN, WILBUR K. MILLER and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Gold Seal Company sued in the United States District Court for the District of Columbia, seeking a decree authorizing the Commissioner of Patents to register as a trade-mark the words Glass Wax used by it as a name for a liquid cleaner of glass and metal. S. C. Johnson & Son, Inc., answered, seeking a declaratory judgment that the words Glass Wax do not constitute a lawful trade-mark, and counter-claiming for injunctive relief, profits and damages on the ground that the mark constitutes a false representation and description of goods, thereby causing Johnson damage or the likelihood of damage. Gold Seal's complaint was dismissed, as was Johnson's counter-claim, and the latter appeals.


2
For the reasons given in District Judge Youngdahl's opinion, Gold Seal Company v. Weeks, D.C.D.C.1955, 129 F. Supp. 928, at pages 937-940, the dismissal of the counter-claim is


3
Affirmed.